







BROOKDALE SENIOR LIVING INC.
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
February 11, 2013 (the "Effective Date"), by and between Brookdale Senior Living
Inc., a Delaware corporation (the "Company"), and T. Andrew Smith ("Executive").
Where the context permits, references to "the Company" shall include the Company
and any successor of the Company.
W I T N E S S E T H:
WHEREAS, the Company and Executive mutually desire to enter into this Agreement
setting forth the terms and conditions of Executive's employment as of the
Effective Date, which shall supersede and replace any other agreements in
respect thereof (including that certain Severance Pay Policy Letter Agreement,
dated as of August 6, 2010, between the Company and Executive (the "Severance
Pay Policy Letter Agreement").
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
1.            SERVICES AND DUTIES. Subject to Section 2 hereof, from and after
the Effective Date through (but not including) the first business day following
the filing date of the Company's annual report on Form 10-K for the year ended
December 31, 2012 (the "CEO Start Date"), Executive shall, pursuant to the terms
of this Agreement, continue his current employment by the Company as Executive
Vice President, General Counsel, and Secretary, subject to Executive's current
reporting relationships. Subject to Section 2 hereof, from and after the CEO
Start Date, Executive shall, pursuant to the terms of this Agreement, be
employed by the Company as the Chief Executive Officer (the "CEO"), and shall
report directly to the Company's Board of Directors (the "Board"). In addition,
the Company shall nominate Executive for election to the Board upon the first
vacancy on or after the CEO Start Date, but in any event no later than the 2014
annual meeting of shareholders. The principal location of Executive's employment
with the Company shall be the same as Executive's principal location of
employment as of the Effective Date, although Executive understands and agrees
that Executive may be required to travel from time to time for business reasons.
During the Term (as defined in Section 2(a) hereof), Executive shall be a
full-time employee of the Company and shall dedicate all of Executive's working
time to the Company and shall have no other employment and no other business
ventures which are undisclosed to the Company or which conflict with Executive's
duties under this Agreement. Executive shall perform such duties as are normally
associated with Executive's position, together with such additional duties,
commensurate with Executive's position, as may be assigned to Executive from
time to time by the Board. Notwithstanding the foregoing, nothing herein shall
prohibit Executive from (i) participating in trade associations or industry
organizations which are related to the business of the Company or engaging in
activities for charitable, civic or political organizations (including serving
as a member of the board of such organization) , (ii) engaging in personal
investment activities for Executive and Executive's family that do not give rise
to any conflicts of interest with the

--------------------------------------------------------------------------------


 
Company or its "Affiliates" (as defined below), (iii) subject to the prior
approval of the Chairman of the Board, which shall not be unreasonably withheld,
serving as a member of the board of directors of any for-profit entity  that
does not give rise to any conflict of interests with the Company or its
Affiliates, or (iv) continuing to serve in the positions set forth on Schedule 1
hereto, in each case so long as the activities in (i), (ii), (iii) and (iv)
above do not interfere, individually or in the aggregate, with the performance
of Executive's duties hereunder.
2.            TERM. Executive's employment under the terms and conditions of
this Agreement shall commence on the Effective Date and shall expire on the
third (3rd) anniversary of the Effective Date (the "Initial Term"). The term of
Executive's employment under this Agreement shall be automatically extended on
each anniversary of the Effective Date commencing with the date of the scheduled
expiration of the Initial Term for an additional one-year term (each, a "Renewal
Term"). The Initial Term and any Renewal Term are collectively referred to
herein as the "Term," and the Term shall continue as described in the preceding
sentence unless either Executive or the Company has given written notice (a
"Notice of Non-Renewal") to the other no less than ninety (90) days prior to the
expiration of the Term that the Term shall not be so extended. Notwithstanding
the above, the Term shall earlier expire immediately upon the termination of
Executive's employment pursuant to Section 5 hereof.
 
3.            COMPENSATION.
 
(a)            Base Salary. Effective as of the Effective Date, the Company
agrees to pay Executive a base salary in the amount of four-hundred
eighty-thousand dollars ($480,000) per annum, which shall be increased,
effective as of the CEO Start Date, to the amount of eight-hundred twenty-five
thousand dollars ($825,000) per annum (the "Base Salary"), payable in such
installments as the Company pays its similarly placed employees (but not less
frequently than each calendar month), subject to  employee contributions to any
health, welfare and/or retirement programs in which Executive is enrolled.
Executive's Base Salary shall be reviewed annually and may be increased from
time to time at the Board's sole discretion, but in no event shall the Base
Salary be reduced without Executive's approval.
 
(b)            Annual Bonus. In addition to the Base Salary, for each calendar
year ending during the Term, Executive shall be eligible to receive a bonus
("Annual Bonus"), subject to the terms of the Company's incentive compensation
plan for senior executive officers as in effect from time to time (the "Bonus
Plan"), with a target Annual Bonus of one-hundred twenty-five percent (125%) of
the cumulative Base Salary paid to Executive during such calendar year
(including base salary paid prior to the Effective Date).
Provided Executive is employed as of December 31 of the applicable calendar
year, the Annual Bonus in respect of such year shall be paid to Executive, in
cash, no later than thirty (30) days following completion of the Company's audit
for the applicable year, which the Company shall endeavor in good faith to
complete within three (3) months following the last day of such year; provided,
however, that in no event shall the Annual Bonus be paid to Executive prior to
January 1 or later than December 31 of the year following the year to which such
Annual Bonus relates.
(c)            2013 Restricted Stock Grant. Effective upon the Effective Date,
Executive shall receive a one-time grant under the Brookdale Senior Living Inc.
Omnibus Stock Incentive
2

--------------------------------------------------------------------------------


 

 
Plan, as amended and/or restated from time to time (the "Plan"), of Company
restricted stock (the "2013 Restricted Stock Grant") as follows:
 
(i)          Time-Based Restricted Stock. Company restricted stock with a grant
date value of one-million five-hundred thousand dollars ($1,500,000) based on
the closing stock price of the Company's common stock on February 11, 2013,
vesting ratably in four installments on February 27 of each year, beginning
February 27, 2014, provided Executive is employed at such date by the Company.
Such restricted stock award shall be subject to, and governed by, the Plan and
the applicable restricted stock award agreement, the form of which is attached
hereto as Exhibit A.
 
(ii)          Performance-Based Restricted Stock. Company restricted stock with
a grant date value of one-million seven-hundred and fifty thousand dollars
($1,750,000) based on the closing stock price of the Company's common stock on
February 11, 2013, up to seventy-five percent (75%) of such restricted stock
vesting on February 27, 2016, and up to twenty-five percent (25%) of such
restricted stock vesting on February 27, 2017, with the actual percentage
vesting in each case being determined based on achievement of certain
performance-based targets. Such restricted stock award shall be subject to, and
governed by, the Plan and the applicable restricted stock award agreement, the
form of which is attached hereto as Exhibit B.
 
(d)            Annual Long Term Equity Incentive Compensation. At least annually
during the Term beginning, in 2014 and beyond, the Compensation Committee of the
Board shall consider Executive for a grant of an equity-based award at a level
commensurate with Executive's position, and in a form and on terms no less
favorable than as provided to other senior executive officers of the Company
(the "Annual Long Term Equity Incentives Awards").
 
(e)            Existing Restricted Stock Grants. All grants of restricted stock
made to Executive prior to the Effective Date shall continue to be governed by
the applicable terms of such grants (such grants, together with the 2013
Restricted Stock Grant and any Annual Long Term Equity Incentive Awards, the
"Equity Awards"), subject to Sections 5(e) and 7 hereof.
 
(f)            Withholding. All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by the
Company to Executive.
 
4.            BENEFITS AND PERQUISITES.
 
(a)            Retirement and Welfare Benefits. During the Term, Executive shall
be eligible to participate in all benefit plans made available to the Company's
senior executive officers (other than the Company's Severance Pay Policy, Tier
I). Such benefits shall be subject to the applicable limitations and
requirements imposed by the terms of such benefit plans and shall be governed in
all respects in accordance with the terms of such plans as from time to time in
effect. Nothing in this Section 4, however, shall require the Company to
maintain any benefit plan or provide any type or level of benefits to its
current or former employees, including Executive.
3

--------------------------------------------------------------------------------


 


(b)            Life Insurance. During the Term, the Company shall provide
Executive with basic term life insurance benefits of at least one-hundred
percent (100%) of Executive's Base Salary, at no cost to Executive, to the
extent such coverage is available at commercially reasonable terms.
 
(c)            Paid Time Off. During the Term, Executive shall be eligible to
participate in the paid time off policy generally applicable to the Company's
senior executive officers, as it may be amended from time to time.
 
(d)            Reimbursement of Expenses. The Company shall reimburse Executive
for any expenses reasonably and necessarily incurred by Executive during the
Term in furtherance of Executive's duties hereunder, including travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.
 
(e)            Attorney's Fees. The Company shall reimburse Executive for all
reasonable legal fees and related expenses, up to a maximum amount of
thirty-thousand dollars ($30,000), incurred by Executive in connection with his
promotion to CEO.
 
5.            TERMINATION. Executive's employment shall be terminated at the
earliest to occur of the following: (i) the end of the Term, unless Executive
agrees to continue employment with the Company on an at-will basis; (ii) the
date on which the Board delivers written notice that Executive is being
terminated for "Disability" (as defined below); or (iii) the date of Executive's
death. In addition, Executive's employment with the Company may be earlier
terminated (1) by the Company for "Cause" (as defined below), effective on the
date on which a written notice to such effect is delivered to Executive; (2) by
the Company at any time without Cause, effective on the date on which a written
notice to such effect is delivered to Executive or such other date as is
reasonably designated by the Company; (3) by Executive for "Good Reason" (as
defined below), effective on the date on which a written notice to such effect
is delivered to the Company, but in no event prior to the expiration of the
thirty (30) day period that the Company has to fully correct the circumstances
giving rise to such Good Reason pursuant to this Agreement; or (4) by Executive
at any time, effective thirty (30) days following the date on which a written
notice to such effect is delivered to the Company.
 
(a)            For Cause Termination or Voluntary Resignation by Executive
Without Good Reason. If Executive's employment with the Company is terminated by
the Company for Cause, or if Executive voluntarily resigns his employment
without Good Reason, Executive shall not be entitled to any further compensation
or benefits other than, in each case if applicable as of the date of
termination: (i) any accrued but unpaid Base Salary (payable as provided in
Section 3(a) hereof); (ii) any Annual Bonus earned but unpaid as of the date of
termination for any previously completed year, payable as set forth in Section
3(b) hereof; (iii) reimbursement for any business expenses properly incurred by
Executive prior to the date of termination in accordance with Section 4(d)
hereof, payable on the Company's first regularly scheduled payroll date which
occurs at least ten (10) days after the date of termination; and (iv) vested
benefits, if any, to which Executive may be entitled under the Company's
employee benefit plans as of the date of termination (collectively, the "Accrued
Benefits"). For the avoidance of doubt, the Equity
4

--------------------------------------------------------------------------------


 


Awards shall be treated as provided in the applicable equity incentive plan and
award agreement governing such awards.
(b)            Termination by the Company without Cause or by Executive for Good
Reason (Other than Within Twelve (12) Months Following a Change in Control). In
the event that Executive's employment is terminated by the Company without Cause
or by Executive for Good Reason prior to the end of the Term, in each case other
than within twelve (12) months following a "Change in Control" (as defined
below), and, with respect to clauses (ii), (iii) and (iv) below, Executive
timely provides the Company with an enforceable "Release" (as defined below) in
accordance with Sections 5(f) and 5(g) hereof, then Executive shall be entitled
to, in each case if applicable as of the date of termination:
 
(i)          the Accrued Benefits;
 
(ii)          two-hundred and fifty percent (250%) of Executive's Base Salary at
the current rate of Base Salary in effect at the date of termination or, if
greater, before the occurrence of the circumstances giving rise to Good Reason;
 
(iii)          an Annual Bonus (to the extent earned under the terms of the
Bonus Plan, without regard to any requirement of continued employment) for the
year of termination, pro-rated based on the number of days Executive was
employed by the Company during such year and payable as set forth in Section
3(b) hereof (the "Pro-Rated Annual Bonus");
 
(iv)          to the extent Executive is then eligible for, and elects COBRA
continuation benefits pursuant to Section 4980B of the Code and Section 601, et.
seq. of the Employee Retirement Income Security Act of 1974, as amended
("COBRA"), under the Company's medical plan (including dependent coverage where
applicable) in accordance with the terms of the applicable plan, as such plan
may be amended from time to time, the Company will continue to provide current
coverage (minus the amount of the then-applicable employee contribution portion)
during the "Severance Pay Period" (as defined below) (exclusive of any tax
consequences to the recipient(s) on resulting coverage or benefits) as if
Executive were still an active employee of the Company (subject to the following
provisions hereunder, the "Severance Benefits"). The costs of the Company's
portion of any premiums due under this clause (iv) shall be included in
Executive's gross income to the extent the provision of such benefits would be
deemed to be discriminatory under Section 105(h) of the Code, and any successor
provision. For the avoidance of doubt, the parties mutually agree any Severance
Benefits paid during the Severance Pay Period shall run concurrently with the
applicable COBRA continuation period and Executive shall be solely responsible
for the full cost of any health premiums for the continuation of COBRA coverage
which may extend past the Severance Pay Period, if any. Notwithstanding the
foregoing, Executive's Severance Benefits coverage shall end on the earliest of
(A) the last day of the Severance Pay Period, (B) the date of any material
breach of the provisions of this Agreement by Executive, or (C) the date
Executive first becomes eligible for medical coverage under another employer's
plan, program or other arrangement of any type or description, without regard to
whether Executive neglects, refuses or otherwise fails to take any action
required for enrollment in such other plan, program or other arrangement.
Executive shall provide notice to the Company in writing within seven (7) days
of becoming eligible for any such alternate coverage;
5

--------------------------------------------------------------------------------


 


(v)          the treatment of the Equity Awards as provided in the applicable
equity incentive plan and award agreement governing such awards.
 
(c)            Death or Disability. If Executive's employment is terminated by
reason of Executive's death or Disability prior to the end of the Term, in lieu
of any other payments or benefits, Executive (or Executive's beneficiary or
estate, as applicable) shall be entitled to (i) the Accrued Benefits, and (ii)
the Pro-Rated Annual Bonus, subject, in the event Executive's employment is
terminated by reason of Disability, to Executive's timely provision to the
Company of the Release in accordance with Sections 5(f) and 5(g) hereof. For the
avoidance of doubt, the Equity Awards shall be treated as provided in the
applicable equity incentive plan and award agreement governing such awards.
 
(d)            Termination by the Company without Cause or by Executive for Good
Reason Within Twelve (12) Months Following a Change in Control. If Executive's
employment is terminated by the Company other than for Cause or by Executive for
Good Reason prior to the end of the Term, in each case within twelve (12) months
following a Change in Control, and, with respect to clauses (ii), (iii) and (iv)
below, Executive timely provides the Company with the Release in accordance with
Sections 5(f) and 5(g) hereof, then Executive shall be entitled to, in each case
if applicable as of the date of termination:
 
(i)          the Accrued Benefits;
 
(ii)          three-hundred percent (300%) of Executive's Base Salary at the
current rate of Base Salary in effect at the date of termination or, if greater,
before the occurrence of the circumstances giving rise to Good Reason (payments
provided for in this Section 5(d)(ii) and those provided for in Section 5(b)(ii)
hereof, are collectively referred to herein as the "Severance Pay");
 
(iii)          the Pro-Rated Annual Bonus;
 
(iv)          the Severance Benefits;
 
(v)          the treatment of the Equity Awards as provided in the applicable
equity incentive plan and award agreement governing such awards.
 
(e)            Non-Renewal.  Termination of Executive's employment within thirty
(30) days of the end of the Initial Term or any Renewal Term following the
provision of a Notice of Non-Renewal by the Company shall be treated as a
termination of Executive's employment without Cause, including for purposes of
Section 5(b) and 5(d) (and shall be treated as having occurred prior to the end
of the Term for purposes thereof), and for purposes of any Equity Award.
 
(f)            Payment of Severance Pay, the Pro-Rated Annual Bonus and
Severance Benefits. Severance Pay will be paid to Executive in periodic
installments over the Severance Pay Period on the Company's regular payroll
dates, with such payments commencing as of the "Severance Commencement Date" (as
defined below), so long as all requirements of this Section 5 and all other
provisions of this Agreement regarding the payment of Severance Pay are met. The
"Severance Pay Period" shall mean a period of eighteen (18) months.
Notwithstanding any
6

--------------------------------------------------------------------------------


 
 
other provision of this Agreement, any Severance Pay provided for in this
Section 5 shall be paid or commence on the sixtieth (60th) day (the "Severance
Commencement Date") following the date of Executive's termination of employment,
so long as Executive has signed and returned a Release and the seven (7) day
revocation period (as described in Section 5(g) hereof) for the signed Release
has expired. If a signed Release is not returned, Executive revokes the Release
or the seven (7) day revocation period has not expired by the sixtieth (60th)
day following Executive's termination of employment, Executive shall forfeit all
Severance Pay, the Pro-Rated Annual Bonus and the right to any continued
Severance Benefits (as of the date of revocation or the Severance Commencement
Date, whichever is earlier). All taxes and other deductions required by law, and
any additional undisputed sums owing the Company shall be deducted from any
Severance Pay, the Pro-Rated Annual Bonus and/or Severance Benefits. Any
benefits that accrue under this Section 5, if any, are net of any such amount
other than taxes and other deductions required by law.
 
(g)            Waiver and Release.
 
(i)          In order to receive the Severance Pay, the Pro-Rated Annual Bonus,
or to continue to receive the Severance Benefits provided for under this Section
5, Executive must execute and submit to the Company a signed, enforceable
release (the "Release") reasonably satisfactory to the Company pursuant to the
time periods of the applicable Release and within forty-five (45) days of
receiving the Release. In the Release, Executive will waive all claims or causes
of action arising out of or related to his employment and the termination of his
employment, other than claims or causes of action for his entitlements under
Sections 5(b), 5(c), or 5(d) as applicable, related to his status as a
stockholder of the Company, or for indemnification or liability insurance
coverage.  Such Release shall be provided to Executive within three (3) business
days of the date of Executive's termination of employment. Executive may revoke
his signed Release within seven (7) days of signing such Release, provided such
revocation is made in accordance with the provisions for revocation set forth
below. Any such revocation must be made in writing and must be received by the
Company within such seven (7) day period. If Executive timely revokes his
Release he shall not be eligible to receive any Severance Pay or the Pro-Rated
Annual Bonus or continue to receive Severance Benefits under this Section 5
effective on the date of such revocation. If Executive timely submits a signed
Release and does not exercise his right of revocation and/or the revocation
period expires prior to the Severance Commencement Date he shall be eligible to
receive Severance Pay and the Pro-Rated Annual Bonus and continue to receive
Severance Benefits under this Section 5. Executive's acceptance and right to
retention of Severance Pay, the Pro-Rated Annual Bonus and/or Severance Benefits
are contingent upon the terms of this Agreement and full compliance with the
terms of the Release.
 
(ii)          Executive must acknowledge in the Release that the restrictive
covenants contained in this Agreement or in any equity awards issued pursuant to
the Plan or any predecessor or successor plan and any and all other agreements
between Executive and the Company or to which Executive is a party, relating to
non-competition, non-solicitation of employees, clients and others,
non-disparagement and confidentiality will remain in force for the period
specified therein and the Severance Pay that Executive may be entitled to
pursuant to this Agreement is additional consideration for such restrictive
covenants.  The Release will not contain any further restrictions or other
covenants to which Executive must agree.
7

--------------------------------------------------------------------------------






(iii)          Not by way of limitation, a breach of such restrictive covenants
by Executive shall result in (A) the immediate and permanent cessation of
payment of Severance Pay and the provision of Severance Benefits to Executive,
(B) the obligation of Executive to repay to the Company upon written demand
ninety percent (90%) of the amount, cost or value of the Severance Pay, the
Pro-Rated Annual Bonus and/or Severance Benefits previously paid or provided to
Executive, and (C) the obligation of Executive to pay to the Company its costs
and expenses in enforcing this clause (iii) (including court costs, expenses and
reasonable legal fees).
 
(h)            Definitions. For purposes of this Agreement:
"Affiliate" means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended.
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
"Cause" shall mean and be limited to the following: (i) conviction of, or guilty
plea concerning or confession of any felony, (ii) any act of fraud, theft or
embezzlement committed by Executive in connection with the Company's or its
subsidiaries' business, (iii) any material breach by Executive of this
Agreement, after written notice thereof from the Board is given in writing and
such breach is not cured to the satisfaction of the Company within a reasonable
period of time (not greater than thirty (30) days) under the circumstances; (iv)
any material breach of any reasonable and lawful rule or directive of the Board
which is consistent with Executive's position as Executive Vice President,
General Counsel and Secretary, or CEO, as applicable, (v) the gross or willful
neglect of duties or gross misconduct by Executive; or (vi) the habitual use of
illegal drugs or habitual, excessive use of alcohol to the extent that any of
such uses in the Board's good faith determination materially interferes with the
performance of Executive's duties to the Company.
"Change in Control" shall be deemed to have occurred if an event set forth in
any one of the following paragraphs shall have occurred: (i) any Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or any of its Affiliates)
representing 50% or more of the combined voting power of the Company's then
outstanding securities; (ii) there is consummated a merger or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a merger or consolidation immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the Board of the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or (iii) the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets, other than (A) a sale or
disposition by the Company of all or substantially all of the Company's assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of the Company following the completion of
such transaction in substantially the same proportions as their ownership of the
Company immediately prior to such sale or (B) a sale
8

--------------------------------------------------------------------------------


 


or disposition of all or substantially all of the Company's assets immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed or, if such entity is a subsidiary, the
ultimate parent thereof. Notwithstanding the foregoing, a Change in Control
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
holders of the common stock of the Company immediately prior to such transaction
or series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions. As
used in the foregoing definition of "Change in Control", the term "Company"
shall not include any successor of the Company.
"Disability" means, as determined by the Board in good faith, Executive's
inability, due to disability or incapacity, to perform all of Executive's duties
hereunder on a full-time basis for (i) periods aggregating one hundred eighty
(180) days, whether or not continuous, in any continuous period of three hundred
and sixty five (365) days or, (ii) where Executive's absence is adversely
affecting the performance of the Company in a significant manner, periods
greater than ninety (90) days and Executive is unable to resume Executive's
duties on a full time basis within ten (10) days of receipt of written notice of
the Board's determination under this clause (ii).
"Excise Tax" means the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto, or any similar tax imposed by state or local law,
or any interest or penalties with respect to such excise tax.
"Good Reason" means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
fully corrected by the Company within thirty (30) days following written
notification by Executive (which written notice must be delivered within thirty
(90) days of the occurrence of such circumstances) that Executive intends to
terminate Executive's employment for one of the reasons set forth below: (i) the
failure by the Company to pay to Executive any portion of Executive's Base
Salary or Annual Bonus within thirty (30) days following the date such
compensation is due; (ii) the relocation of Executive's principal office at the
Company to a location outside a fifty (50) mile radius from Executive's present
principal office location with the Company; (iii) Executive is assigned duties,
compensation or responsibilities that are materially and significantly reduced
with respect to the scope or nature his duties, compensation and/or
responsibilities immediately prior to such assignment; and (iv) any material
breach by the Company of this Agreement.  Executive's right to terminate
employment for Good Reason must be exercised by Executive within six (6) months
following the initial existence of the condition that constitutes Good Reason,
otherwise Executive's right to terminate employment for Good Reason shall be
deemed to have been waived.
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company, its Affiliates or any of their respective
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a
9

--------------------------------------------------------------------------------


 
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(i)            Resignation as Officer or Director. Upon a termination of
employment for any reason, unless requested otherwise by the Company, Executive
shall resign each position (if any) that Executive then holds as an officer or
director of the Company or any of its subsidiaries. Executive's execution of
this Agreement shall be deemed the grant by Executive to the officers of the
Company of a limited power of attorney to sign in Executive's name and on
Executive's behalf any such documentation as may be required to be executed
solely for the limited purposes of effectuating such resignations.
 
(j)            Section 409A. It is intended that (i) each installment of the
payments provided under this Agreement is a separate "payment" for purposes of
Section 409A of the Code, and (ii) the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and
1.409A-1(b)(9)(v). Notwithstanding anything contained to the contrary in this
Agreement, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, Executive shall not be considered
to have terminated employment with the Company for purposes of this Agreement
and no payments shall be due to Executive under Section 5 hereof until Executive
would be considered to have incurred a "separation from service" (as such term
is defined under Treasury Regulation 1.409A-1(h)). Notwithstanding anything to
the contrary in this Agreement, if the Company determines (1) that on the date
Executive's employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a "specified employee" (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (2) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code,
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive's "separation from service" (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive's death. Any payments delayed pursuant to this Section 5(j) shall be
made in a lump sum on the first day of the seventh (7th) month following
Executive's "separation from service" (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive's death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which Executive participates provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (x) the amount
eligible for reimbursement or payment under such plan or arrangement in one (1)
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (y) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.
 
6.            COVENANTS. Executive acknowledges that during the period of his
employment with the Company or any subsidiary, he shall have access to the
Company's
10

--------------------------------------------------------------------------------








"Confidential Information" (as defined below) and will meet and develop
relationships with the Company's potential and existing suppliers, financing
sources, clients, customers and employees.
(a)            Noncompetition. Executive agrees that during the period of his
employment with the Company and for the one (1) year period immediately
following the date of termination of Executive's employment with the Company or
any subsidiary for any reason or for no reason, Executive shall not directly or
indirectly, either as a principal, agent, employee, employer, consultant,
partner, shareholder of a closely held corporation or shareholder in excess of
five percent (5%) of a publicly traded corporation, corporate officer or
director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is a
"Competing Business" in the "Area" (each as defined below). Executive further
covenants and agrees that this restrictive covenant is reasonable as to
duration, terms and geographical area and that the same protects the legitimate
interests of the Company and its Affiliates, imposes no undue hardship on
Executive, is not injurious to the public, and that any violation of this
restrictive covenant shall be specifically enforceable in any court with
jurisdiction upon short notice. Solely for purposes of this paragraph (a):
"Area" means a fifteen (15) mile radius of any senior living facility owned,
managed or operated by the Company (or its successor) at the time Executive's
employment is terminated; and "Competing Business" means the business of owning,
operating or managing senior living facilities having gross annualized revenues
of at least thirty-five million dollars ($35,000,000) or owning, operating or
managing, in the aggregate, at least one-thousand (1,000) units/beds provided
that at least seven-hundred and fifty (750) units/beds owned, operated or
managed by such business are located within the Area.
 
(b)            Solicitation of Employees, Etc. Executive agrees that during the
period of his employment with the Company and for the two (2) year period
immediately following the date of termination of Executive's employment with the
Company or any subsidiary for any reason or for no reason, Executive shall not,
directly or indirectly, (i) solicit or induce any officer, director, employee,
agent or consultant of the Company or any of its successors, assigns,
subsidiaries or Affiliates to terminate his, her or its employment or other
relationship with the Company or its successors, assigns, subsidiaries or
Affiliates, or otherwise encourage any such person or entity to leave or sever
his, her or its employment or other relationship with the Company or its
successors, assigns, subsidiaries or Affiliates, for any other reason or (ii)
hire any individual who left the employ of the Company or any of its Affiliates
during the immediately preceding one (1) year period.
 
(c)            Solicitation of Clients, Etc. Executive agrees that during the
period of his employment with the Company and for the two (2) year period
immediately following the date of termination of Executive's employment with the
Company or any subsidiary for any reason or for no reason, Executive shall not,
directly or indirectly, solicit or induce (i) any customers or clients of the
Company or its successors, assigns, subsidiaries or Affiliates or (ii) any
vendors, suppliers or consultants then under contract to the Company or its
successors, assigns, subsidiaries or Affiliates, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
Affiliates, or otherwise encourage such customers or clients, or vendors,
suppliers or consultants then under contract, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
Affiliates, for any other reason. Nothing in this paragraph applies to those
customers, clients, vendors, suppliers, or consultants
11

--------------------------------------------------------------------------------


 
who did not conduct business with the Company, or its successors, assigns,
subsidiaries or Affiliates, during Executive's employment with the Company.
(d)            Disparaging Comments. The Company and Executive agree that during
the period of Executive's employment with the Company and at all times
thereafter, (i) Executive shall not make any disparaging or defamatory comments
regarding the Company or its Affiliates, and the Company and its Affiliates
shall not make or issue any public statements which are disparaging or
defamatory regarding Executive, and (ii) after termination of Executive's
employment relationship with the Company, neither party shall make any comments
concerning any aspect of the termination of their relationship. The obligations
of the Company or Executive under this paragraph shall not apply to disclosures
required by applicable law, regulation or order of any court or governmental
agency.
Nothing contained in this Section 6 shall limit any common law or statutory
obligation that Executive may have to the Company or any of its Affiliates. For
purposes of all provisions of this Section 6, the "Company" refers to the
Company and any incorporated or unincorporated Affiliates of the Company,
including any entity which becomes Executive's employer as a result of any
reorganization or restructuring of the Company for any reason.
(e)            Confidentiality. All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its Affiliates shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive's employment or
thereafter, without the Company's prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form, (including, without limitation, (i) any
financing strategies and practices, pricing information and methods, training
and operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (ii) any "Proprietary Information"
(as defined below)), concerning the Company's or any of its affiliated
companies' or customers' practices, businesses, procedures, systems, plans or
policies (collectively, "Confidential Information"), nor shall Executive utilize
any such Confidential Information in any way or communicate with or contact any
such customer other than in connection with Executive's employment by the
Company. Executive hereby confirms that all Confidential Information constitutes
the Company's exclusive property, and that all of the restrictions on
Executive's activities contained in this Agreement and such other nondisclosure
policies of the Company are required for the Company's reasonable protection.
Confidential Information shall not include any information that has otherwise
been disclosed to the public not in violation of this Agreement. This
confidentiality provision shall survive the termination of this Agreement and
shall not be limited by any other confidentiality agreements entered into with
the Company or any of its Affiliates.
Executive agrees that Executive shall promptly disclose to the Company in
writing all information and inventions generated, conceived or first reduced to
practice by him alone or in conjunction with others, during or after working
hours, while employed by the Company (all of which is collectively referred to
herein as "Proprietary Information"); provided, however, that such Proprietary
Information shall not include (i) any information that has otherwise been
disclosed to the public not in violation of this Agreement or (ii) general
business knowledge and
12

--------------------------------------------------------------------------------


 
work skills of Executive, even if developed or improved by Executive while
employed by the Company. All such Proprietary Information shall be the exclusive
property of the Company and is hereby assigned by Executive to the Company.
Executive's obligation relative to the disclosure to the Company of such
Proprietary Information shall continue beyond Executive's termination of
employment and Executive shall, at the Company's expense, give the Company all
assistance it reasonably requires to perfect, protect and use its right to the
Proprietary Information.
(f)            Acknowledgement. Executive agrees and acknowledges that each
restrictive covenant in this Section 6 is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of the
Company and its Affiliates, imposes no undue hardship on Executive, is not
injurious to the public, and that, notwithstanding any provision in this
Agreement to the contrary, any violation of this restrictive covenant shall be
specifically enforceable in any court with jurisdiction upon short notice.
Executive agrees and acknowledges that a portion of the compensation paid to
Executive under this Agreement will be paid in consideration of the covenants
contained in this Section 6, the sufficiency of which consideration is hereby
acknowledged. If any provision of this Section 6 as applied to Executive or to
any circumstance is adjudged by a court with jurisdiction upon short notice to
be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provisions of this
Section 6. If the scope of any such provision, or any part thereof, is too broad
to permit enforcement of such provision to its full extent, Executive agrees
that the court making such determination shall have the power to reduce the
duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced. Executive agrees and acknowledges that the breach of this
Section 6 will cause irreparable injury to the Company and upon breach of any
provision of this Section 6, the Company shall be entitled to injunctive relief,
specific performance or other equitable relief by any court with jurisdiction
upon short notice; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages). Each of the covenants in this Section 6 shall be
construed as an agreement independent of any other provisions in this Agreement.
 
7.            SECTION 280G.
 
(a)            Notwithstanding anything in this Agreement or any other plan,
arrangement or agreement to the contrary, in the event that any payment or
benefit received or to be received by Executive (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, the "Total Payments") would not be deductible (in whole
or in part) by the Company or any of its subsidiaries or Affiliates making such
payment or providing such benefits as a result of Section 280G of the Code,
then, to the extent necessary to make such portion of the Total Payments
deductible, the portion of the Total Payments that do not constitute deferred
compensation within the meaning of Section 409A shall first be reduced (if
necessary, to zero), and all other Total Payments shall thereafter be reduced
(if necessary, to zero) with cash payments being reduced before non-cash
payments, and payments to be paid last being reduced first, but only if (i) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than
13

--------------------------------------------------------------------------------


 
or equal to (ii) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Eligible
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(b)            For purposes of this limitation, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a "payment" within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
("Tax Counsel") reasonably acceptable to Executive and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company's independent auditor (the "Auditor"), does not constitute a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code; (iii) the severance payments
payable to Executive pursuant to Section 5 hereof shall be reduced only to the
extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii) of this paragraph) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4)(B) of the Code or are otherwise not subject to disallowance as
deductions by reason of Section 280G of the Code, in the opinion of Tax Counsel;
and (iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.
 
8.            ASSIGNMENT. This Agreement, and all of the terms and conditions
hereof, shall bind the Company and its successors and assigns and shall bind
Executive and Executive's heirs, executors and administrators. No transfer or
assignment of this Agreement shall release the Company from any obligation to
Executive hereunder. Neither this Agreement, nor any of the Company's rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company's subsidiaries, Affiliates
or parent corporations, provided that such subsidiary, Affiliate or parent
corporation directly or indirectly owns all or substantially all of the
Company's consolidated assets, or to any other successor or assign in connection
with the sale of all or substantially all of the Company's assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.
 
9.            GENERAL.
 
(a)            Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of one (1) business day following
personal delivery (including personal delivery by telecopy or telex), or the
third (3rd) business day after mailing by first class mail to the recipient at
the address indicated below:
14

--------------------------------------------------------------------------------








To the Company:
General Counsel
Brookdale Senior Living Inc.
111 Westwood Place
Suite 400
Brentwood, TN 37027
with a copies which shall not constitute notice to:
Jeffrey R. Leeds
c/o Brookdale Senior Living Inc.
111 Westwood Place
Suite 400
Brentwood, TN 37027
and
Regina Olshan
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
To Executive:
T. Andrew Smith
At the address shown in the Company's personnel records
with a copy which shall not constitute notice to:
Gary S. Rothstein
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
(b)            Severability. Any provision of this Agreement which is deemed by
a court of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
15

--------------------------------------------------------------------------------


 


(c)            Entire Agreement. This document, together with all restrictive
covenants in any and all agreements between Executive and the Company or to
which Executive is a party, and that certain Indemnification Agreement, dated as
of February 23, 2011, between the Company and Executive, constitute the final,
complete, and exclusive embodiment of the entire agreement and understanding
between the parties related to the subject matter hereof and except as otherwise
explicitly set forth in this Agreement, supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral, including but limited to (i) that certain term sheet
entered into by and between the Company and Executive setting forth the terms
and conditions of an employment agreement to be entered into by and between the
Company and Executive, subject to the execution of definitive documentation
memorializing such employment agreement, (ii) the Brookdale Senior Living Inc.
Severance Pay Policy, Tier I, and (iii) the Severance Pay Policy Letter
Agreement, which are hereby terminated and superseded in their entirety as they
relate to Executive.
 
(d)            Counterparts. This Agreement may be executed on separate
counterparts, any one (1) of which need not contain signatures of more than one
(1) party, but all of which taken together will constitute one and the same
agreement.
 
(e)            Amendments. No amendments or other modifications to this
Agreement may be made except by a writing signed by all parties. No amendment or
waiver of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement. Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.
 
(f)            Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the laws of
the State of Tennessee without giving effect to principles of conflicts of law
of such state.
 
(g)            Survivorship. The provisions of this Agreement necessary to carry
out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.
 
(h)            Waiver. The waiver by either party of the other party's prompt
and complete performance, or breach or violation, of any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the failure by any party hereto to exercise any right
or remedy which it may possess hereunder shall not operate nor be construed as a
bar to the exercise of such right or remedy by such party upon the occurrence of
any subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.
 
(i)            Captions. The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.
16

--------------------------------------------------------------------------------








(j)            Construction. The parties acknowledge that this Agreement is the
result of arm's-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
 
(k)            Arbitration. Except as necessary for the Company and its
subsidiaries, Affiliates, successors or assigns or Executive to specifically
enforce or enjoin a breach of this Agreement, the parties agree that any and all
disputes that may arise in connection with, arising out of or relating to this
Agreement, or any dispute that relates in any way, in whole or in part, to
Executive's services on behalf of the Company or any subsidiary, the termination
of such services or any other dispute by and between the parties or their
subsidiaries, Affiliates, successors or assigns, shall be submitted to binding
arbitration in Nashville, Tennessee according to the National Employment Dispute
Resolution Rules and procedures of the American Arbitration Association. The
parties agree that each party shall bear its or his own expenses incurred in
connection with any such dispute. This arbitration obligation extends to any and
all claims that may arise by and between the parties or their subsidiaries,
Affiliates, successors or assigns, and expressly extends to, without limitation,
claims or causes of action for wrongful termination, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.
 
10.            EXECUTIVE REPRESENTATION AND ACCEPTANCE. By signing this
Agreement, Executive hereby represents that Executive is not currently under any
contractual obligation to work for another employer and that Executive is not
restricted by any agreement or arrangement from entering into this Agreement and
performing Executive's duties hereunder.
[Remainder of page is left blank intentionally]


17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.




 
 
 
BROOKDALE SENIOR LIVING INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Jeffrey R. Leeds
 
 
 
 
Name:
Jeffrey R. Leeds
 
 
 
 
Title:
Chairman of the Board of Directors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ W.E. Sheriff
 
 
 
 
Name:
W.E. Sheriff
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
/s/ T. Andrew Smith
 
 
 
 
T. Andrew Smith
 








18